DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-17 are pending.  Claims 1-17 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11, 12, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:  There is no antecedent basis for “the hollow cylinder”.  It is therefore unclear if this structure was meant to be introduced in claim 3 from which claim 11 depends.
Regarding claim 15:  Claim 15 has the clause “for example channels” after the structure “receiving features”.  It is unclear which should determine the scope of the claim.  The claim has been interpreted as if the clause “for example channels” were not present.
Regarding claim 12:  This claim is rejected as indefinite for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-8, 14, and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8, 10, and 11 of U.S. Patent No. 11,333,641. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims of the present application are anticipated by the corresponding claims in ‘641.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by MATSUZAKI et al. (US Pub. 2009/0038415).
Regarding claim 1:  MATSUZAKI discloses:  A fraction collector (FIG. 12) for dispensing liquids into plural receptacles arranged in a two dimensional array (This is a statement of intended use.  Since MATSUZAKI discloses in the abstract that the device is for dispensing liquids, and since it can be moved in two dimensions which is the usual rotation plus the extension and retraction discussed in para 137-138, then the device can be used “for dispensing liquids into plural receptacles arranged in a two dimensional array”.), the fraction collector comprising a table (160 and including whatever structure is supporting the receptacles, which is not shown) for supporting said receptacles (161), and an arm (112) supported above the table (FIG. 12), in turn supporting a liquid dispenser (143), the fraction collector being characterised in that the arm is rotatable about an arm axis (para. 138) and the liquid dispenser is linearly movable along the arm (para. 137), the dispenser being repositionable above the receptacles as a result of said rotation and as a result of said linear movement along the arm (This is the range of motion discussed in para. 137-138).
Regarding claim 2:  MATSUZAKI discloses:  the arm includes a carriage (1260) slideable on a linear bearing to provide said movement of the liquid dispenser along the arm (para. 137).
Regarding claim 5:  MATSUZAKI discloses:  the axis (vertical in FIG. 12) is perpendicular to the table.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI.
Regarding claim 3:  MATSUZAKI discloses a belt drive (130) for the rotation of the arm, but uses a crank and lever (1240) for the linear movement.  The belt drive of MATSUZAKI includes a pulley (132), the pulley being driven by a drive shaft (131).
It would be obvious to one skilled in the art at the time the application was effectively filed to use any known linear motion mechanism such as a belt drive, a chain drive, a lead screw, crank lever, etc. as they each have their advantages and disadvantages as known to one skilled in the art.  For instance, a belt drive can have a narrow linear profile and is readily available in many off-the-shelf configurations.  Furthermore, it has been held that “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) is within the capabilities of one skilled in the art.  In this case the known elements are the belt drive of MATSUZAKI substituted for the crank and level of MATSUZAKI with the predictable results that the carriage/slider 1260 can move back and forth as actuated by the motor 1250.
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI in view of CATHCART et al. (US Pat. 5,443,791).
Regarding claim 4:  MATSUZAKI does not disclose that the dispenser is disposed, at least partially within a slot 70 in the arm and is slideable within the slot.
CATHCART however does teach a slot (unlabeled) in the middle of arm 37 through which dispenser 33 slides as shown in FIG. 1.
One skilled in the art at the time the application was effectively filed would be motivated to use the slotted arm of CATHCART for the arm of MATSUZAKI so that the dispenser has more protection from unintentional collision.
Regarding claim 10:  MATSUZAKI does not disclose that the table further comprises an extension for mounting of a further array of receptacles.
CATHCART however does teach many sections for many arrays of receptacles (23, 28, 26, 29 21, 27) as shown in FIG. 1.
One skilled in the art at the time the application was effectively filed would be motivated to use the extensions to hold further arrays of CATHCART on the device of MATSUZAKI so that more experiments can be carried out thus increasing the productivity of the machine and reducing individual experiment costs.
Claim(s) 6-8, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI in view of ANDERSSON (US Pat. 6,610,208).
Regarding claims 6, 8, and 11:  MATSUZAKI does not disclose that the table includes an upstanding pedestal, the axis runs through the pedestal and the rotatably supported on the pedestal.  Rather, MATSUZAKI shows the pedestal (101) which has the axis (vertically through 111) running through it as separate from the table.
ANDERSSON however shows in FIG. 1 that the table (2 and the unlabeled structure below it) can include a pedestal (2) on his fraction collector (abstract) apparatus that includes a rotating arm (FIG. 1).  Using an integrated pedestal and table of ANDERSSON on the apparatus of MATSUZAKI would all two arrays of receptacles to be accommodated on the pedestal, one on each side of the pedestal as shown in the top down view of FIG. 4 of MATSUZAKI, thus meeting the limitations of claim 8.  Also, if these structures were integrated, then the housing 101 of MATSUZAKI would be under the table.  The motors of MATSUZAKI are not within the housing (one is on top of the arm and one is on top of the table, however one skilled in the mechanical arts is free to locate the motor in any convenient location as this is an “Obvious Rearrangement of Parts” (see MPEP 2144.04 VI C).  Locating a motor close to the point of the end mover (such as the case with 1250 being located close the sliding carriage) provides the benefit of less linkages through which to transmit the motion, but locating the motor further away allows for it to be in a more protected and less obtrusive location.  Such design tradeoffs would be obvious to the skilled artisan.
One skilled in the art at the time the application was effectively filed would be motivated to have the pedestal and table of MATSUZAKI together as shown in FIG. 1 of ANDERSSON so that the apparatus is easily moved and set up.  Furthermore, “Making Components Integral” (see MPEP 2144.04 IV C) has been held to be within the capabilities of the skilled artisan.  In this case the integral components are the table and the pedestal.  FIG. 12 of MATSUZAKI does not show the supporting structure, and it is possible that the real-world implementation of the device would have these structures integrally together, but ANDERSSON explicitly shows that it is well-known to use this stand-alone integral configuration on such devices.
Regarding claim 7:  MATSUZAKI discloses:  the arm is caused to rotate (described in para. 90-94) about the axis (vertically through 111 in FIG. 12) by a driven hollow cylinder (183 in FIG. 2 and 3) mounted for rotation substantially within the pedestal (FIG. 2).  Please note that the embodiment shown in FIG. 12 has the same structure inside case 101.
Regarding claim 12:  MATSUZAKI discloses: the housing is formed to inhibit the ingress of liquids (Any housing such as 101 in FIG. 12 will inhibit the ingress of liquids.).
Regarding claim 16:  MATSUZAKI does not mention chromatography.
ANDERSSON however does teach chromatography equipment (col. 3 lines 1-9). 
One skilled in the art at the time the application was effectively filed would be motivated to use the dispenser of MATSUZAKI in chromatographic applications as taught by ANDERSSON because it provides improved dispensing precision (para. 29 of MATSUZAKI) which is important in chromatography.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI in view of DALES (US Pat. 6,548,026).
Regarding claim 9:  MATSUZAKI does not disclose that the arrays of receptacles are mounted to the table in complementary register slots, or channels, which match features on the underside of the arrays of receptacles.
DALES however does teach channels (142 in FIG. 2) which match features on the underside of his array of receptacles (col. 6 lines 42-56).
One skilled in the art would be motivated to use the channels of DALES on the device of MATSUZAKI to prevent lateral movement of the modules (col. 6 lines 42-56 of DALES).  Please note that DALES teaches that both channels, which allow linear movement in one direction, and other fasteners that allow rigid mounting to the base plate are known (col. 6 lines 42-56 of DALES).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI in view of RAVKIN (US Pub. 2006/0013031).
Regarding claim 13:  MATSUZAKI does not disclose a two-dimensional array of staggered rows of wells.
RAVKIN however does disclose wells of the plural receptacles are arranged in at least one two dimensional array comprising staggered rows (para. 43).
One skilled in the art at the time the application was effectively filed would be motivated to use arrays with staggered rows as taught by RAVKIN based on the desired number of wells per array (para. 43 of RAVKIN;  Please note that he uses the term “sub-well” where other references generally use the term well.).
Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIEDERIN (US Pat. 7,469,606) in view of CATHCART.
Regarding claims 14 and 15:  WIEDERIN discloses:  A fraction collector (FIG. 2B) comprising:  a plurality of liquid receptacles arranged in a two dimensional array (unlabeled in FIG. 4A, but several 5 x 9 arrays are shown) a housing (102 and 130 in FIG. 3) protecting drive elements (128), the top of the housing (102) being formed as a table (FIG. 2B), the table having at least two receiving positions (FIG. 4A shows 14 receiving positions) each for receiving a microplate each microplate including a plurality of liquid receptacles (This is a statement of intended use.  The positions shown empty in FIG. 2B have recesses 124 that could be used to locate microplates instead of the racks shown in FIG. 4A), and a rotatable arm (112) supporting a liquid dispenser (114 in FIG. 3), the fraction collector being characterised in that the arm is movable by means of the drive elements to reposition the dispenser substantially above the receptacles (movement shown by arrows in FIG. 2B), said arm having a rotational axis extending generally perpendicular to the table between the two microplate receiving positions (FIG. 2B) thereby providing for arcuate movement of the arm (movement shown by arrows in FIG. 2B).  WIEDERIN also shows recesses 124 in FIG. 2A for positioning the arrays on the table, thus meeting the limitations of claim 15.
WIEDERIN uses the broad term “fluid vessel” and does not disclose two microplates, each including a plurality of liquid receptacles.
CATHCART however does teach several microplates (21, 23, 27, 28 in FIG. 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the microplates of CATHCART for the fluid vessels of WIEDERIN because 8x12 96 well microliter plates are a known standard in the industry (col. 7 lines 19-24 of CATHCART) thus making the experimental apparatus compatible with other equipment.
WIEDERIN does not disclose that the liquid dispenser is linearly movable along the arm.
CATHCART however does disclose linear motion along arm 37 in FIG. 1 as indicated by the arrows in FIG. 1.
One skilled in the art at the time the application was effectively filed would be motivated to use the linear motion along the arm of WIEDERIN as taught by CATHCART because it allows for maximum flexibility in reaching the different fluid vessels.  It also allows more fluid dispensers to work in the same footprint, thus allowing the fluid dispensing/aspirating operations to happen more quickly.  Please note that this added flexibility of movement/operation will come at the cost of more complexity/expense in the apparatus of WIEDERIN.  Such design tradeoffs are obvious to the skilled artisan.  A combination of the rotational motion of WIEDERIN and the linear motion along the arm of CATHCART would produce motion that would allow the liquid dispense to be positioned in any position in the arc thereby dispensing liquids into the two dimensional array diagonally.
Regarding claim 17:  WIEDERIN discloses chromatography equipment in col. 7 lines 20-27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references have been added to the Notice of References Cited for teaching devices that dispense liquids into plural receptacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2855